                        UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION – DETROIT
 IN THE MATTER OF:

 RONALD PEGUIES and                                   CHAPTER 13
 KENYETTA PEGUIES,                                    CASE NO. 18-52616
                      Debtors.                        JUDGE: TUCKER
 ________________________________/


                   STIPULATION FOR ENTRY OF ORDER ADJOURNING HEARING

       This matter will come on for hearing on 5/28/2020, regarding
  DEBTOR’S OBJECTION TO PROOF OF CLAIM OF MICHIGAN DEPARTMENT OF
TREASURY #22-1

The parties having agreed to the terms herein, based on the records of the Court, the Court being otherwise
sufficiently advised in the premises; and there being no adverse impact upon any party by way of this
action, thus no notice is required to be given; now therefore;

       IT IS HEREBY STIPULATED that:

    The above referenced matter is adjourned to July 2, 2020, at 9:00A.M.

Approved per Local Rules (E.D.M):


 /s/ Tammy L. Terry ____________                     /s/ Glen Turpening
Tammy L. Terry (P46254)                              Glen Turpening (P65230)
Chapter 13 Trustee                                   Frego & Associates-The Bankruptcy Law Office,PLC
535 Griswold St.                                     23843 Joy Road
Suite 2100                                           Dearborn Heights, MI 48127
Detroit, MI 48226                                    (313) 724-5088
(313) 967-9857                                       fregolaw@aol.com


/s/ Moe Freedman_____________
Moe Freedman (P74224)
Assistant Attorney General
3030 W. Grand Blvd., Suite 10-200
Detroit, MI 48202
(313) 456-0140




        18-52616-tjt    Doc 53      Filed 05/27/20    Entered 05/27/20 09:12:37      Page 1 of 2
                              UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION – DETROIT

 IN THE MATTER OF:

 RONALD PEGUIES and                                  CHAPTER 13
 KENYETTA PEGUIES,                                   CASE NO. 18-52616
                      Debtors.                       JUDGE: TUCKER
 ________________________________/


                                  ORDER ADJOURNING HEARING

       This cause came before the Court on the stipulation of the parties for entry of an Order Adjourning
Hearing, and this Court, having reviewed the stipulation and being otherwise fully advised in the premises,
and having concluded that cause exists for the entry of this Order, now therefore:


   •   IT IS ORDERED that the Hearing on DEBTORS’ OBJECTION TO PROOF OF CLAIM
       OF MICHIGAN DEPARTMENT OF TREASURY #22-1 shall be adjourned to July 2, 2020, at
       9:00A.M. at Courtroom 1925.




                                           PROPOSED ORDER




         18-52616-tjt    Doc 53    Filed 05/27/20     Entered 05/27/20 09:12:37       Page 2 of 2
